Citation Nr: 0709228	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for foot cavovarus with 
flexion contracture of the toes.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Board notes that service connection for hard corns of 
both little toes was granted by way of a March 2006 rating 
decision.  


FINDING OF FACT

The veteran's foot cavovarus with flexion contracture of the 
toes pre-existed his active military service and did not 
worsen therein.


CONCLUSION OF LAW

The veteran does not have foot cavovarus with flexion 
contracture of the toes that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records reveal that at his pre-
enlistment examination in August 1980 the veteran was noted 
to have mild idiopathic cavovarus of the feet with secondary 
flexion contractures of the toes.  No neurologic deficit was 
reported and the veteran had a normal gait.  The veteran 
underwent another physical examination in June 1981 and he 
was again noted to have mild asymptomatic cavovarus 
bilaterally which was not considered disqualifying.  He was 
noted to wear oversized shoes.  In September 1984 the veteran 
reported right foot pain.  He was noted to have right first 
and fifth hammer toes.  In April 1985 the veteran reported a 
corn on the last digit of his left toe.  In May 1985 the 
veteran reported interior left foot pan.  He was noted to 
have a contusion which was drained and dressed.  At the 
January 1986 separation examination the veteran was noted to 
be unable to extend the distal interphalangeal and proximal 
interphalangeal joints of all ten digits past 85 degrees.  
This was noted to be a congenital condition.  Similar 
findings were reported on physical examinations performed in 
January 1988 and November 1992.  The examinations performed 
in January 1988 and November 1992 were for the purpose of 
enlistment and retention in the reserves.  The SMRs also 
included those records promulgated during several periods of 
active duty for training.  In April 1989, May 1989, August 
1991, September 1991, March 1992, May 1992, and February 1993 
the veteran was noted to have been examined and physically 
qualified for active duty for training.  No significant 
changes in the veteran's physical condition were reported 
following the veteran's periods of active duty for training.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 2004 to November 2005.  In June 2004 
the veteran was seen for painful hammer toe deformities of 
both feet.  The veteran reported that he wore shoes about two 
sizes too big.  He said he experienced some instability with 
walking.  He was noted to have deformities of both feet with 
stiffness and pain and painful calluses and corns 
bilaterally.  The veteran was diagnosed with bilateral 
clawfoot deformity and bilateral tylomas.  In December 2004 
the veteran was noted to have been provided with custom shoes 
to accommodate hammertoes of all ten digits.  The veteran 
reported that he did not wear the corrective shoes at all 
times.  He said he often wore tennis shoes which were two to 
three sizes too big.  Results of an April 2004 x-ray were 
reviewed and revealed bilateral severe hammertoe deformities 
involving all the toes with no significant degenerative joint 
disease.  In April 2005 the veteran was seen for an 
examination of a second pair of custom boots.  

The veteran was afforded a VA examination in May 2005.  
Physical examination of the bilateral feet revealed 
significant pes cavus deformity bilaterally with severe 
hammering of digits one through five bilaterally.  All digits 
were noted to be nonreducible.  The veteran was also noted to 
have secondary tylomas on the plantar aspect of the first and 
fifth metatarsal heads bilaterally.  The areas were noted to 
be tender with no underlying ulceration.  The veteran's gait 
was noted to be normal with the use of corrective shoes.  The 
examiner diagnosed the veteran with bilateral hammertoe 
deformities, in addition to tylomas bilaterally.  The 
examiner opined that it was unlikely that the veteran's 
current disability was aggravated beyond normal progression 
due to military service.  The rationale provided was that 
there was no evidence of abnormal or undue hardship that the 
veteran suffered while in service.  Further, there was no 
objective evidence to show permanent worsening of a 
preexisting condition.  The examiner said there was no 
unusual aggravation noted in service.  Finally, the examiner 
concluded that the veteran's current bilateral foot 
disability was the end result of normal progression of a pre-
existing condition.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purpose of applying laws and regulations relating to 
claims of service connection, every veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111 (West 2002 and 
Supp. 2006); VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153 (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.306 (2006).  Clear and 
unmistakable evidence is required to rebut a presumption of 
aggravation where the disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the veteran was diagnosed with bilateral foot 
cavovarus with secondary flexion contractures of all toes 
upon entering into service.  It was specifically noted on his 
entry examination.  This was confirmed on a periodic physical 
examination dated in June 1981.  In September 1984 the 
veteran reported right foot pain.  He was noted to have right 
first and fifth hammer toes.  In April 1985 the veteran 
reported a corn on the last digit of his left toe.  In May 
1985 the veteran reported interior left foot pain.  He was 
noted to have a contusion which was drained and dressed.  At 
the January 1986 separation examination the veteran was noted 
to be unable to extend the distal interphalangeal and 
proximal interphalangeal joints of all ten digits past 85 
degrees.  This was noted to be a congenital condition.  
Similar findings were reported on examinations dated in 
January 1988 and November 1992.  Also, for the period from 
April 1989 to February 1993, the veteran was noted to have 
been examined and physically qualified for active duty for 
training.  No significant changes in the veteran's physical 
condition were reported following the veteran's periods of 
active duty for training.  

Treatment since service is reflected in VA outpatient 
treatment reports dated from March 2004 to November 2005, 
which reveal that the veteran was fitted with custom 
orthotics to accommodate hammertoes of all ten digits.  The 
veteran was noted to have a bilateral clawfoot disability.  

The only opinion of record, that of the May 2005 VA examiner, 
indicates that it was unlikely that the veteran's current 
disability was aggravated beyond normal progression due to 
military service.  The rationale provided was that there was 
no evidence of abnormal or undue hardship that the veteran 
suffered while in service.  Further, there was no objective 
evidence to show permanent worsening of a preexisting 
condition.  The examiner said there was no unusual 
aggravation noted in service.  Finally, the examiner 
concluded that the veteran's current bilateral foot 
disability was the end result of normal progression of a pre-
existing condition.  

The evidence in this case does not support a conclusion that 
the veteran's pre-existing disability underwent a worsening 
during active military service.  The SMRs reveal a single 
complaint of right foot pain in September 1984 while the 
veteran served on active duty.  He also had left foot pain 
which was related to a contusion while on active duty.  The 
SMRs were negative for any other complaints or treatment for 
pes cavus of flexion contracture.  The veteran served on 
several periods of active duty for training and was examined 
and found fit for duty and released with no significant 
changes in his physical condition for the period from April 
1989 to February 1993.  Outpatient treatment reports from VA 
reveal that the veteran was fitted with orthotics to 
accommodate hammertoes of all ten digits in December 2004.  
At the time of the VA examination in May 2005 the veteran was 
diagnosed with pes cavus with bilateral hammertoe deformities 
and tylomas bilaterally.  The examiner opined that it was 
unlikely that the veteran's current disability was aggravated 
beyond normal progression due to military service.  The 
rationale provided was that there was no evidence of abnormal 
or undue hardship that the veteran suffered while in service.  
Further, there was no objective evidence to show permanent 
worsening of a preexisting condition.  The examiner said 
there was no unusual aggravation noted in service.  Finally, 
the examiner concluded that the veteran's current bilateral 
foot disability was the end result of normal progression of a 
pre-existing condition.  

A worsening of an underlying condition requires a sustained 
increase in severity, which was not shown by the evidence of 
record.  As noted above, the veteran complained of right foot 
pain only on one occasion during active service and his left 
foot complaint during service was related to a contusion, not 
the pes cavus.  The absence of any further complaint or 
evaluation or treatment strongly suggests that there was no 
chronic increase in severity.  The VA examiner reported that 
there was no objective evidence to show permanent worsening 
of a preexisting condition.  Absent a showing of any increase 
in disability during service, the presumption of aggravation 
does not apply.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim.

The Board notes that the veteran has alleged that his 
bilateral pes cavus was aggravated by his active military 
service.  While the veteran is capable of providing 
information regarding the current condition of his feet, as a 
layperson, he is not qualified to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for pes cavus.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002 and Supp. 2006); 38 C.F.R. § 3.102 (2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in May 2003.  He was 
informed that he should submit any evidence he had to show 
in-service incurrence or aggravation of his claimed foot 
disability.  He was advised that the evidence should show 
that the he has a current disability and that the current 
disability was related to military service.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate a claim of service 
connection, what VA would do to assist, and what was expected 
of him, including the presentation of all pertinent evidence 
of which he was aware.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date by way of a March 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran was afforded a VA examination.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his claim.  The Board is not 
aware of any outstanding pertinent evidence.


ORDER

Service connection for foot cavovarus with flexion 
contracture of the toes is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


